Per Curiam.

The judgment in this ease is- reversed, and the cause remanded to be dismissed, for want of jurisdiction. Fisher v. Prewitt, 7 Ind. R. 519, is in point.
A proceeding in court by confession of judgment, is for the enforcement of a private right, and is, consequently, by virtue of section 1, p. 27, 2 R. S., an action in the courts of Indiana. The courts in this State have, by statute, jurisdiction in all actions, suits, and cases,— terms used in the statutes synonymously, or nearly so. If there is some proceeding, not embraced by those terms, by what statute has any court jurisdiction of it?